Title: From George Washington to the United States House of Representatives, 28 October 1791
From: Washington, George
To: United States House of Representatives



Gentlemen,
[Philadelphia] October the 28th [1791]

The pleasure I derive from an assurance of your attention to the objects I have recommended to you, is doubled by your concurrence in the testimony I have borne to the prosperous condition of our public Affairs. Relying on these sanctions of your enlightened Judgment, and on your patriotic aid, I shall be the more encouraged in all my endeavours for the public weal; and particularly in those which may be required on my part for executing the salutary measures I anticipate from your present deliberations.

Go: Washington.

